DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5-10, and 17-22 are allowed for reasons as stated in Patent Trial and Appeal Board Decision mailed on January 20, 2022.
Claim Status
Claims 1, 5-10, and 17-22 are pending. 
Claims 1, 5-10, and 17-22 are allowance.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627